--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”), dated effective as of September 23,
2013, is entered into by and among Indo Global Exchange(s) Pte Ltd. (f/k/a
Claridge Ventures, Inc.), a Nevada corporation (the “Company”), Greenberg
Traurig, LLP, as escrow agent (“Escrow Agent”) and each of the Selling
Shareholders listed on the signature pages hereto (the “Selling Shareholders”).
 
WHEREAS, in connection with the execution of this Agreement, the Company, Indo
Global Exchange PTE LTD., a company organized under the laws of Singapore (“Indo
Global”), and the Selling Shareholders have entered into an Amended and Restated
Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which the
Company acquired certain assets from Indo Global in exchange for the issuance of
shares of common stock in the Company to the Selling Shareholders (the “Asset
Purchase”);


WHEREAS, as an inducement to the Company to enter into the Asset Purchase, the
Selling Shareholders agreed to have the Escrow Shares placed into escrow for the
benefit of the Company; and
 
WHEREAS, Escrow Agent has agreed to act as escrow agent pursuant to the terms
and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the meanings given such terms in
the Purchase Agreement.
 
2. Appointment of Escrow Agent.  The Selling Shareholders and the Company hereby
appoint Escrow Agent to act in accordance with the terms and conditions set
forth in this Agreement.  Escrow Agent hereby agrees to act as escrow agent in
this transaction and subject to the terms of this Agreement.  The Parties hereby
appoint Escrow Agent as their joint agent for the purpose of holding and
disbursing the Escrow Shares (as defined below) stated herein pursuant to the
terms and provisions hereof.  The Selling Shareholders agree to waive any actual
or potential conflicts that may arise out of Escrow Agent’s duties hereunder,
and agree that in the event of any controversy or dispute hereunder, Escrow
Agent may continue its legal representation of the Company.  Additionally, in
the event of any controversy or litigation between the Company and the Selling
Shareholders, the Selling Shareholders agree to waive any actual or potential
conflicts, and agree and acknowledge that Escrow Agent shall not be precluded
from its legal representation of the Company as against the Selling Shareholders
or any third party.


            3. Establishment of Escrow. Within seven business days following the
Closing Date, the Company shall deliver, or cause to be delivered, to Escrow
Agent certificates evidencing forty-three million four hundred ninety-six
thousand two hundred fifty (43,496,250) shares of common stock of the Company
(as equitably adjusted for any stock splits, stock combinations, stock dividends
or similar transactions) registered in the names of the Selling Shareholders in
such proportions as set forth on Exhibit A to the Purchase Agreement (the
“Escrow Shares”), and the Selling Shareholders shall deliver a stock power
executed in blank (or such other instruments of transfer as in accordance with
the requirements of the Company’s Transfer Agent).  The Company understands and
agrees that the Selling Shareholders’ right to return of the Escrow Shares shall
continue to run to the benefit of the Selling Shareholders even if the Selling
Shareholders shall have transferred or sold all or any portion of its Escrow
Shares, and that the Selling Shareholders shall have the right to assign their
rights to return of all or any such shares of common stock to other persons in
conjunction with negotiated sales or transfers of any of their Escrow
Shares.  As used in this Agreement, “Transfer Agent” means Holladay Stock
Transfer, Inc. or such other entity hereafter retained by the Company as its
stock transfer agent as specified in writing from the Company to the Escrow
Agent and the Selling Shareholders.
 
1

--------------------------------------------------------------------------------

 
4. Representations of Selling Shareholders.  Each Selling Shareholder represents
and warrants to the Company as follows:
 
a. The Selling Shareholder has all individual power and authority to enter into
this Agreement and to carry out its obligations hereunder.  This Agreement has
been duly executed by the Selling Shareholder, and when delivered by the Selling
Shareholder in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Selling Shareholder, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
b. All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances.  Upon any transfer of Escrow Shares to the Company hereunder, the
Company will receive full right, title and authority to such shares.
 
c. Performance of this Agreement and compliance with the provisions hereof will
not violate any provision of any applicable law and will not conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon, any of the properties or assets of the Selling
Shareholder pursuant to the terms of any indenture, mortgage, deed of trust or
other agreement or instrument binding upon the Selling Shareholder, other than
such breaches, defaults or liens which would not have a material adverse effect
taken as a whole.
 
5. Disbursement of Escrow Shares.  On the date that is seven (7) months after
the Closing Date, the Escrow Agent shall release the number of Escrow Shares to
the respective Selling Shareholders in the amounts as set forth on Exhibit A to
the Purchase Agreement.


            6. Duration. This Agreement shall terminate upon release of the
Escrow Shares to the Selling Shareholders as provided in Section 5.
 
7. Escrow Shares.  If Escrow Shares are deliverable to the Company in accordance
with this Agreement, the Selling Shareholders covenant and agree to execute all
such instruments of transfer (including stock powers and assignment documents)
as are customarily executed to evidence and consummate the transfer of the
Escrow Shares from the Selling Shareholders to the Company.  Until such time as
(if at all) the Escrow Shares are required to be delivered in accordance with
this Agreement, any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by the Selling
Shareholder.
 
8. Interpleader and Other Resolutions of Controversies Among the Parties. 
Should any controversy arise among the parties hereto with respect to this
Agreement or with respect to the right to receive any Escrow Shares, Escrow
Agent shall have the right to consult and hire counsel and/or to institute an
appropriate interpleader action to determine the rights of the parties.  Escrow
Agent is also hereby authorized to institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the parties so
directing the Escrow Agent.  If Escrow Agent is directed to institute an
appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date.  Any interpleader action instituted in
accordance with this Section 8 shall be filed in any court of competent
jurisdiction in the State of California, and the Escrow Shares in dispute shall
be deposited with the court and in such event Escrow Agent. Should any
controversy arise among the parties hereto or any third person with respect to
this Agreement, Escrow Agent may also, at its discretion, hold all funds,
documents and instruments, and may wait for settlement of any such controversy
by final appropriate legal proceedings or other means as, in the Escrow Agent’s
sole discretion, it deems reasonable. Escrow Agent may await settlement of any
controversy by appropriate legal proceeding or otherwise, notwithstanding any
provision of this Escrow Agreement or related agreements to the contrary. In the
event of a controversy, Escrow Agent shall not be liable for interest on any
money held in escrow or damages for nondelivery thereunder.
 
2

--------------------------------------------------------------------------------

 
 
9. Exculpation and Indemnification of Escrow Agent.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise.  Escrow Agent acts under this
Agreement as a depositary only and is not responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of the
subject matter of the escrow, or any part thereof, or for the form or execution
of any notice given by any other party hereunder, or for the identity or
authority of any person executing any such notice.  Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein.  Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person’s or entity’s obligations
hereunder or under any such document.  Except for this Agreement and
instructions to Escrow Agent pursuant to the terms of this Agreement, Escrow
Agent will not be obligated to recognize any agreement between or among any or
all of the persons or entities referred to herein, notwithstanding its knowledge
thereof.


b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct.  Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons.  The duties and responsibilities of Escrow Agent hereunder shall be
determined solely by the express provisions of this Agreement and no other or
further duties or responsibilities shall be implied, including, but not limited
to, any obligation under or imposed by any laws of the State of California upon
fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED
HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY
ADJUDICATED TO HAVE DIRECTLY RESULTED FROM ESCROW AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES
OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS), EVEN IF
ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION.
 
c. The Company and the Selling Shareholders each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, and any of its principals,
partners, agents, employees and affiliates from and against any expenses,
including reasonable attorneys’ fees and disbursements, damages or losses
suffered by Escrow Agent in connection with any claim or demand, which, in any
way, directly or indirectly, arises out of or relates to this Agreement or the
services of Escrow Agent hereunder; except, that if Escrow Agent is guilty of
willful misconduct or gross negligence under this Agreement, then Escrow Agent
will bear all losses, damages and expenses arising as a result of its own
willful
 
3

--------------------------------------------------------------------------------

 
 
misconduct or gross negligence.  Promptly after the receipt by Escrow Agent of
notice of any such demand or claim or the commencement of any action, suit or
proceeding relating to such demand or claim, Escrow Agent will notify the other
parties hereto in writing.  For the purposes hereof, the terms “expense” and
“loss” will include all amounts paid or payable to satisfy any such claim or
demand, or in settlement of any such claim, demand, action, suit or proceeding
settled with the express written consent of the parties hereto, and all costs
and expenses, including, but not limited to, reasonable attorneys’ fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding.  The provisions of this Section 9
shall survive the termination of this Agreement, and the resignation or removal
of Escrow Agent.
 
10. Resignation of Escrow Agent. At any time, upon ten days’ written notice to
the Company, Escrow Agent may resign and be discharged from its duties as Escrow
Agent hereunder.  As soon as practicable after its resignation, Escrow Agent
will promptly turn over to a successor escrow agent designated by both the
Company and the Selling Shareholders, the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof.  If, by the end of the ten day period following the giving
of notice of resignation by Escrow Agent, the Company and the Selling
Shareholders shall have failed to appoint a successor escrow agent, Escrow Agent
may interplead the Escrow Shares into the registry of any court having
jurisdiction.  Upon the transfer of and accounting for the Escrow Shares as set
forth in this Section 10, the Escrow Agent shall be fully relieved of all
liability under this Agreement to any and all parties.
 
11. Notice. All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by fax, registered or certified mail, return receipt requested, or
overnight courier, to the addresses listed below:


If to the Company:


Indo Global Exchange(s) Pte. Ltd.
c/o Nevada Agency and Trust
50 West Liberty Street, Suite 880
Reno Nevada, 89501
Attention: President
Telephone No.:  (775) 322-0626


with a copy to:


Greenberg Traurig, LLP
Attention: Mark C. Lee, Esq.
1201 K Street, Suite 1100
Sacramento, California 95814
Telephone:  (916) 442-1111
Facsimile:  (916) 448-1709
 
4

--------------------------------------------------------------------------------

 
If to the Escrow Agent:


Greenberg Traurig, LLP
Attention: Mark C. Lee, Esq.
1201 K Street, Suite 1100
Sacramento, California 95814
Telephone:  (916) 442-1111
Facsimile:  (916) 448-1709





If to the Selling Shareholders:

Care of:
Indo Global Exchange PTE LTD.
10 Anson Road 10-11 International Plaza, Singapore
Telephone: +62 812 17366699
Facsimile: _______________





If to the Transfer Agent:

Holladay Stock Transfer, Inc.
2939 No. 67th Place, Suite C
Scottsdale, AZ 85251
Telephone: (480) 481-3940
Facsimile: (480) 481-3941
Attn: Tom Laucks


12. Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
13. Assignment and Modification. This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto.  Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns.  No other person
will acquire or have any rights under, or by virtue of, this Agreement.  No
portion of the Escrow Shares shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement.  This Agreement may be amended
or modified only in writing signed by all of the parties hereto.
 
14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to the
principles of conflicts of laws thereof.
 
15. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
16. Attorneys’ Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is Escrow Agent),
which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth opposite their respective names.
  

 
COMPANY:
     
Indo Global Exchange(s) Pte. Ltd.
 
By:      _________________________________
Name: John Frederick O’Shea
Its:       President
 
 
ESCROW AGENT:
     
Greenberg Traurig, LLP
     
By:      _________________________________
Name: _________________________________
Its:       _________________________________
 
 
SELLING SHAREHOLDERS:
 
     
_________________________________
 
Dermot Monaghan
         
_________________________________
 
Stewart D. Hall
         
_________________________________
 
Craig Ross Thrupp
         
_________________________________
 
George Sarros
         
_________________________________
 
Jonathan Klingender
         
_________________________________
 
Reece Damien Glasby
     
_________________________________
Herawan Rusmanhadi
 
 
OFBP Pte Ltd.
 
By:      _________________________________
Name: John Frederick O’Shea
Its:       Director

 
[SIGNATURE PAGE TO ESCROW AGREEMENT]
 
 
6

--------------------------------------------------------------------------------

 
